Response to Arguments
Applicant alleges that Bloomberg fails to disclose the claimed invention because Bloomberg teaches computing confident score (i.e., predicted utilization likelihood) before the meeting room is tentatively assigned to the meeting and therefore fails to teach “generating a predicted utilization likelihood of the reserved shared collaboration resource”.  Examiner respectfully disagrees.
	Even if assuming that it is true that Bloomberg’s confident score is computed before a meeting room is tentatively assigned to the meeting request, examiner submits that Bloomberg teaching still meets the alleged claim limitation. The examiner notes that Bloomberg also teaches allowing a meeting request with a higher priority to change a room assignment that has already assigned a room to another earlier request (see Bloomberg, par 0042). In this case, the confident score for the request with higher priority would be computed for a room that has been tentatively reserved for a lower-priority request (i.e. a reserved shared collaboration resource) which could be then reassigned to this request based upon the computed confident score.


/VIET D VU/Primary Examiner, Art Unit 2448